     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 1 of 20. PageID #: 1018




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Keith Kreszowski,                                             Case No. 3:17-cv-2371

                       Plaintiff,

       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER

FCA US LLC, et al.,

                       Defendants.


                                        I. INTRODUCTION

       Defendant United Automobile, Aerospace and Agricultural Implement Workers of America,

Local 12 (the “Union”), and Defendant FCA US LLC have filed separate motions for summary

judgment on all claims asserted by Plaintiff Keith Kreszowski. (Doc. Nos. 50 and 54). Kreszowski

filed briefs in opposition to both motions. (Doc. Nos. 59 and 58). Defendants filed briefs in reply.

(Doc. Nos. 60 and 61). For the reasons stated below, I grant Defendants’ motions.

                                       II.    BACKGROUND

       Kreszowski began working on FCA’s production line in July 2013. He became a member of

the Union at the same time. One of Kreszowski’s coworkers on the afternoon shift was Ken

Sukalo. In late September 2016, Kreszowski submitted a safety complaint against Sukalo, asserting

Sukalo had committed a safety violation by manually disabling a stop pole on the assembly line.

(Doc. No. 49 at 11-12). According to Kreszowski, Sukalo’s action came without warning and
         Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 2 of 20. PageID #: 1019



created a risk that Kreszowski could have been hit by a vehicle moving down the assembly line.

(Id.).

           A few days later, on September 30, 2016, Kreszowski shut down production on the line after

witnessing Sukalo walk away from his workstation. (Id. at 13). The line was down for approximately

10-15 minutes, until workers in the skilled trades department were able to come to that portion of

the plant and restart the line. (Id.). Kreszowski submitted another safety complaint to Dianna

Kurth, the team leader in his part of the assembly line, and to Mike McGee, his union steward. (Id.).

           On October 6, Kreszowski received a verbal warning from his supervisor, Nichole Banks,

for failing to follow safety procedures when he shut down the line. Kreszowski was upset Banks

disciplined him based upon what Kurth and Sukalo had told her, and without talking to him first.

(Id. at 14-15). Kreszowski acknowledged raising his voice, speaking quickly, and using hand

gestures, but denied yelling or screaming while talking to Banks. (Id. at 15). Kreszowski asserted he

commonly speaks quickly and uses hand gestures during conversation. (Id.). He stated he was

“being firm” in order to communicate his disagreement with Banks disciplining him without first

getting his side of the story. (Id.).

           Kreszowski left the meeting with Banks and went to talk to Rex Maze, the UAW Safety

Coordinator. About 10 or 15 minutes later, Kurth came to Maze’s office to talk to Kreszowski.

After Kurth denied telling Banks anything about the September 30 incident, Kreszowski said he was

thinking about calling the Occupational Safety and Health Administration (“OSHA”) and stated

that, if OSHA came to the plant, “with all the safety issues and hazards they got, they’d shut down

the plant in reference to safety.” (Doc. No. 49 at 17). Kreszowski repeated the same statement to

Brian Sims, a UAW representative. (Id.).

           While he was in Maze’s office, Kreszowski requested and received permission to take the

next day off of work, with the intention of going to the OSHA office to file a complaint. (Id. at 18).


                                                    2
       Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 3 of 20. PageID #: 1020



After some further discussions with Maze, Sims, and others, Kreszowski left the plant and went

home. After he left, he sent a text message to Kurth asking for Banks’ last name, so he could

include it in his whistle blower complaint. (Id. at 17). At some point during their conversations on

the night of October 6-7, Kreszowski said something that Kurth interpreted as a threat. (Id. at 18-

19). Kurth reported this development to Banks. (Id.).

         Kreszowski took October 7 off, as scheduled, and filed a complaint with OSHA. (Id. at 20).

He also sent a text message to Larry Maurer, the plant Operations Manager, indicating he thought

his health and safety were being compromised at FCA, and that Sukalo was dangerous. (Id.).

         On October 10, Kreszowski met with a joint FCA-Union group known as a Local Response

Team (“LRT”). The LRT is a collectively-bargained committee made up of designated individuals

from both entities, including FCA management and members of the Union leadership, security and

medical officers, and a representative from the Union’s Employee Assistance Program. The LRT is

intended to prevent “troubling situations from worsening.” (Doc. No. 50-12 at 2).

         During the October 10 meeting, Kreszowski provided a two-page summary of the October

6 incident and his specific concerns about Sukalo’s actions. (Doc. No. 49 at 21; Doc. No. 49-2 at 1-

2). Kreszowski also indicated he was concerned about whether he would be safe working under

Banks’ supervision in the future, because she had disciplined him and not Sukalo. (Doc. No. 49 at

21).

         The parties disagree about Kreszowski’s conduct during the meeting. Mark Epley, a Union

representative and a participant in the October 10 meeting, states “Kreszowski was very agitated

during this meeting and was slamming his fist on the table. He seemed almost out of control.”

(Doc. No. 50-12 at 3). Connie Rubin, a human resources department employee and participant in

the October 10 meeting, later reported that, when she reached out her hand to touch Kreszowski’s

arm, he “glared at her and said, ‘You don’t want to do that.’” (Doc. No. 54-3 at 9). Kreszowski


                                                  3
     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 4 of 20. PageID #: 1021



denied pounding his fists or hands on the table or being out of control. (Doc. No. 49 at 22). He

described himself during the meeting as “[p]robably excited . . . [and a] little nervous.” (Id.).

        During the meeting, Epley requested that Kreszowski’s October 6 disciplinary notice be

removed from his record. (Doc. No. 50-12 at 3). FCA agreed to the request and the discipline was

voided. (Id.; Doc. No. 49-6). At the conclusion of the meeting, the LRT told Kreszowski he could

return to his workstation. (Doc. No. 49 at 24). Kreszowski, feeling “a little threatened” by what he

viewed as “hostile and retaliatory circumstances,” asked for the rest of the day off. (Id. at 23-24).

After leaving work, Kreszowski still had reservations about returning to work. He then received

permission to take the next two days – October 11 and 12 – off as well. (Id. at 24-25).

        Kreszowski returned to FCA on October 13 for another meeting with the LRT. Kreszowski

presented some additional written concerns during that meeting. (Doc. No. 49-3). He expressed

concern for his safety and welfare, as well as concern that Banks and Sukalo would retaliate against

him. (Id. at 1). He requested a transfer to another job assignment, stating “[t]he frustrations and

repetitive actions that have occurred within the group has put myself in a[n] emotional state that is

detrimental, and I am attempting to eliminate[] that state of mind due to the environmental

conditions that exist.” (Id.). He asserted the Union and FCA had failed to assist him with the safety

concerns he previously had raised about his work environment and concluded by saying he would

“continue to sort matters of concern[] and any repercussions that may occur in the future to the best

of my ability and determine what resources are available to assist me with the unforeseen

circumstances.” (Id. at 2). Kreszowski believed Sukalo, Kurth, and Banks coordinated to discipline

him for the September 30 incident and that there was a “strong likelihood” they would engage in

similar behavior in the future. (Doc. No. 49 at 26).

        During the meeting, one of the LRT members, Charlene Hutchinson, asked Kreszowski if

he could guarantee he wouldn’t harm someone when he returned to work. (Id. at 28). Kreszowski


                                                    4
     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 5 of 20. PageID #: 1022



denied he would harm anyone, but stated he may not take otherwise-appropriate actions (like

shutting down the line again) because he was afraid of being disciplined again and that such a

situation might result in harm to himself or a coworker. (Id.). Epley, concerned Kreszowski was

implying “he did not know if he would be safe and cause no harm if he returned to work,”

interrupted Kreszowski and told him to choose his words carefully. (Doc. No. 50-12 at 3).

Kreszowski thought this was a misinterpretation of what he was saying, though he admits he was

under a fair amount of stress during the October 13 meeting due to his worries about his work

environment. (Doc. No. 49 at 28). Epley recalled that Kreszowski “became very upset . . . [and]

kept talking about feeling unsafe and unsure.” (Doc. No. 50-12 at 3).

       At the end of the meeting, Kreszowski requested additional time off work, with a return to

work date of October 24, 2016. (Doc. No. 49 at 28). FCA approved his request as a personal leave

of absence. (Id.). After the meeting, Epley called Kreszowski to tell him FCA had “a little bit of

concern” about the way he answered Hutchinson’s question. (Id. at 29). The next day, Tonya

Tooson, an FCA human resources employee and an LRT member, called Kreszowski to tell him

FCA was requiring him to undergo a fitness-for-duty exam before he could return to work due to

the way he responded to Hutchinson’s question. (Id.).

       While Kreszowski disagreed with FCA’s decision to continue his time off work as a personal

leave of absence because his time off work was not voluntary, (id.), both Tooson and Epley

described this characterization as the standard practice. (Id.; Doc. No. 50-12 at 4). Epley told

Kreszowski he could go on medical leave if he saw the plant doctor and that a personal leave of

absence was “actually more beneficial” because he received full pay rather than a reduced pay rate

under the Sickness and Accident policy.1 (Id.).



1
   Kreszowski disputes this, asserting a personal leave of absence is uncompensated. (Doc. No. 49
at 32).

                                                   5
     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 6 of 20. PageID #: 1023



       On October 19, Kreszowski attended a psychological appointment Tooson scheduled with

Dr. James Knowles, a Licensed Clinical Psychologist. Kreszowski described this meeting as short

and indicated he did not learn until after the appointment that he could not return to work unless

Dr. Knowles cleared him. (Id. at 29-30). Dr. Knowles did not clear Kreszowski after the initial

appointment because he wanted to perform a more comprehensive evaluation, including

administering the Minnesota Multiphasic Personality Inventory-2. (Doc. No. 53-3 at 1). FCA

extended Kreszowski’s leave of absence beyond October 24, which led Kreszowski to file a charge

of discrimination against FCA on October 25, 2016. (Doc. No. 49-4). Kreszowski alleged FCA

discriminated against him based upon a perceived disability by requiring him to complete the fitness-

for-duty exam before returning to work. (Id. at 1). In February 2017, Kreszowski also filed a charge

of discrimination against the UAW, alleging the Union had failed to advocate on his behalf because

of a perceived disability. (Doc. No. 51-4).

       Kreszowski ultimately had a total of four sessions with Dr. Knowles. On November 28,

2016, after the fourth session, Dr. Knowles approved Kreszowski to return to work but

recommended he attend anger management classes and substance abuse counseling; and that he

participate in cognitive-behavioral therapy to assist with stress management and anxiety reduction

and support. (Doc. No. 53-3 at 1-3).

       Jo’Lena Brown, an FCA labor relations specialist, approved Kreszowski’s request to return

to work on November 30, 2016, and informed him he would be made “whole for all lost time from

October 10th to date.” (Doc. No. 53-2 at 1). Further, Brown reiterated that Kreszowski was

required to attend anger management classes after coordinating with a Union EAP representative.

(Id.). Kreszowski contends he was not made whole, because he “did not receive time and a half he

should have received, nor did he receive compensation towards his 401(k) for approximately a seven

week period of time.” (Doc. No. 58 at 10); (see also Doc. No. 49 at 36).


                                                  6
     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 7 of 20. PageID #: 1024



          Kreszowski had another meeting with the LRT upon his return to work. He again expressed

concerns that Sukalo and Banks would create a hostile environment for him because FCA and the

Union did not investigate the incident leading Banks to issue Kreszowski a verbal disciplinary

warning on October 6. (Doc. No. 49 at 36-37). Kreszowski returned to his previous work

assignment where, he asserts, he was subjected to a hostile environment by Sukalo and others. (Id.

at 37).

          During his shift, Kreszowski had another employee call the skilled trades department to

come down and fix a piece of equipment. (Id.) The skilled trades employee came down, along with

Banks and several people from FCA management and the Union. (Id. at 38). Kreszowski contends

Sukalo told people that Kreszowski had intentionally sabotaged the equipment and sought to harass

him by making the incident into a larger situation. (Id. at 39-40). He also contends Sukalo and

another employer, Cheri Hauser, were working together to intimidate and harass him for

complaining to the HR department about the actions and conduct of some of his coworkers. (Id. at

40-41).

          In the ensuing months, Kreszowski raised complaints regarding a variety of workplace

incidents and interactions. (Id. at 42-47). Frustrated with what he viewed as lack of concern for

these incidents, Kreszowski began contacting individuals in higher level management positions in

FCA and the Union, including the then-CEO of FCA Group (Sergio Marchionne) and the Chief

Human Resources Officer for FCA North America (Linda Knoll). On February 8, 2017,

Kreszowski emailed Knoll, Brown, Epley, and another FCA employee named Christopher Capoldo

to raise concerns that Banks was harassing him and retaliating against him because she “always

questions” whether repairs or service Kreszowski requested were “necessary.” (Doc. No. 49-8 at 4).

Kreszowski believed this was a continuation of the issues about which he had raised complaints in

the fall of 2016. (Id.).


                                                   7
       Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 8 of 20. PageID #: 1025



         In response, Vicki Patterson, an attorney and investigator in FCA’s corporate office of Equal

Employment Opportunity Compliance and Governance, initiated an investigation and contacted

Kreszowski to discuss his concerns. (Doc. No. 54-3). While Kreszowski initially expressed interest

in talking with Patterson, (Doc. No. 49-8 at 3-4), he subsequently told Patterson he felt she would

“not respond in a balanced non biased manner,” even if she concluded Banks, Sukalo, and the LRT

members had acted hostilely toward him. (Id. at 1-2).

         Kreszowski also took issue with the scope of Patterson’s investigation. Patterson told

Kreszowski she would investigate whether Bank had harassed, discriminated against him, or

retaliated against him in violation of FCA’s policies. (Id. at 11). She indicated, however, it was not

her role to consider his OCRC charge, Brown’s response to Kreszowski’s claims he was owed

money from his leave of absence, or whether the Union fairly represented him. (Id.). Kreszowski

believed all of the incidents and occurrences about which he had complained were connected and

related to the LRT’s decision to require him to undergo a fitness-for-duty exam, and if Patterson was

not willing to “revisit those issues and others[,] then certainly you, your office, and FCA [have] no

concern or focus on eliminating corporate cultures and attitudes that foster and condone

discrimination, intolerance, harassment, and the barrier that prevent equal opportunities.” (Id. at 10-

11).

         While continuing to correspond with Kreszowski by email, Patterson also arranged for

interviews with Kreszowski and others. In late March and early April 2017, Patterson interviewed

Kreszowski, Sukalo, Tooson, Rubin, and Epley, among others. (Doc. No. 54-3 at 2-3, 5-12).

Kreszowski continued to email Patterson with details of the alleged discrimination and harassment,

and to take issue with the limited scope of her investigation. (Doc. No. 49-8 at 39-45). In particular,

Kreszowski continued to accuse Patterson of having predetermined the outcome of her

investigation in order to protect management officials at FCA and the Union. (See, e.g., id. at 39).


                                                   8
     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 9 of 20. PageID #: 1026



        At some time in April 2017, Kreszowski and other employees were laid off as part of a

shutdown for a plant-wide retooling. (Doc. No. 49 at 49-50). During the lay-off, Kreszowski

learned that in October 2016, Keith Carr, a human resources representative, had filled out and

signed a leave of absence form on Kreszowski’s behalf. (Doc. No. 49-9). Kreszowski considered

the document to be fraudulently submitted, because he did not know about it or authorize it before

it was submitted. (Doc. No. 49 at 51). Roy Richie, FCA’s Director of Labor Relations, indicated it

is “not uncommon for an HR person to . . . fill out the form and subsequently approve it.” (Doc.

No. 52 at 4).

        Over the next few months, the investigations into Kreszowski’s allegations came to a close.

On June 29, 2017, the OCRC issued a no-probable-cause decision with regard to Kreszowski’s

charge against FCA. The OCRC concluded there was no credible evidence to support Kreszowski’s

claim that he had been unlawfully discriminated against because FCA had “reason to believe

[Kreszowski] needed to be placed on leave for safety reasons,” he received paid time off, and his

discipline was voided. (Doc. No. 49-5 at 1). Then, by a letter dated August 14, 2017, Patterson

notified Kreszowski she had completed her investigation and determined there had not been a

violation of FCA’s discrimination and harassment prevention policy. (Doc. No. 49-10). Finally, on

September 28, 2017, the OCRC dismissed Kreszowski’s charge against the Union, concluding the

Union had represented him and there was no evidence to support an inference of discrimination.

(Doc. No. 51-6 at 1).

        Kreszowski continued to raise his concerns about how he had been treated by sending

emails to a variety of FCA and Union officials. By Kreszowski’s estimate, he sent “a couple dozen”




                                                  9
     Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 10 of 20. PageID #: 1027



emails to Marchionne and Knoll alone. (Doc. No. 49 at 52-53). At one point, Brown requested that

Kreszowski stop sending emails to Knoll, though Kreszowski continued to do so.2 (Id. at 53).

         The lay-off was scheduled to end in October 2017. Prior to the end of the lay-off, Richie

met with Kreszowski, Bruce Baumhower, (the UAW Local 12 President), and Harvey Hawkins (a

UAW International representative) to discuss Kreszowski’s concerns, as well as some concerns plant

personnel had raised regarding Kreszowski. (Doc. No. 52 at 5). Though Richie was concerned by

some of Kreszowski’s “references to some of the folks at the plant,” he assured Kreszowski that he

would look into the leave-pay issue from October 2016, as well as Kreszowski’s safety concerns.

(Id.).

         Kreszowski, however, sought more drastic assurances, indicating to Richie that he could not

come back to work and be productive unless Richie terminated “a number of HR professional and

unions reps in the plant.” (Id.). Kreszowski believed Rubin, Tooson, and Epley had engaged in

deceptive actions with “evil intentions” and should be terminated because of that and in connection

with the leave of absence form Carr signed and approved. (Doc. No. 49 at 55).

         Following the meeting, Richie told Kreszowski he would need to complete another fitness-

for-duty exam before returning to work. Richie states he expressed to Kreszowski that

         based upon the meeting that we had with Mr. Hawkins and Mr. Baumhower present,
         references that he made to professionals in the plant, union reps being evil and
         having evil intentions along with the fact when I asked Mr. Kreszowski what would
         it take for him to return to work and be a productive member of the plant, his
         response was that certain individuals in the HR department and the UAW would
         have to be terminated in order for that to happen.

(Doc. No. 52 at 7).




2
   By November 2017, FCA had taken action to intercept Kreszowski’s emails. Any email
Kreszowski sent to an FCA email address was rerouted to Rubin. (Doc. No. 49 at 60). Kreszowski
began changing his email address in order “to get around everything going to Connie Rubin.” (Id.
at 60-61).

                                                  10
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 11 of 20. PageID #: 1028



        Richie then placed Kreszowski on a company-paid leave for a few weeks before he

transitioned to a medical leave. (Id. at 8-9). According to Richie, Kreszowski “did not receive that

information well.” (Id. at 7). Kreszowski again raised concerns about how he would be paid. He

argued he should receive overtime pay for the days when his group worked more than 8 hours.

(Doc. No. 49 at 55). Richie rejected this position because the Collective Bargaining Agreement

entitled hourly employees to 40 hours per week, with any overtime hours being “at the discretion of

management.” (Doc. No. 52 at 7).

        On October 30, 2017, Kreszowski met with Dr. Craig Lemmen, a psychiatrist, for an

interview for his second fitness-for-duty exam. Dr. Lemmen concluded that, while Kreszowski was

not at an increased risk of causing significant harm to himself or others and could adequately

perform specific job tasks, he did have “a psychiatric problem which interferes with his ability to

positively interact with co-workers and supervisors.” (Doc. No. 54-2 at 3-4). Dr. Lemmen

recommended FCA provide Kreszowski with time off from work so that he could participate in

psychotherapy to assist him in reducing problematic interactions with his co-workers and

supervisors. (Id. at 4-5).

        Pursuant to Dr. Lemmen’s recommendations, FCA instructed Kreszowski to schedule an

appointment with a psychiatrist, and to see a psychologist while waiting for his psychiatry

appointment. (Doc. No. 49-15). The record is unclear as to whether Kreszowski saw a psychologist

before he subsequently began seeing a psychiatrist, Dr. Kettlie Daniels, in January 2018. According

to Kreszowski, his relationship with Dr. Daniels got off to a rocky start. He believed he was

required by FCA to see Dr. Daniels for a treatment plan provided by Dr. Lemmen, while Dr.

Daniels thought she was supposed to perform an evaluation and assessment. (Doc. No. 49 at 58).

Kreszowski eventually signed a consent form allowing Dr. Daniels to talk with Richie to get

additional information, but then came to believe that Dr. Daniels would not be able to implement a


                                                  11
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 12 of 20. PageID #: 1029



useful treatment plan because she “accepted Roy Richie’s version of events as the facts” and based

his treatment plan on “falsehoods that [were] injected into the circumstances.” (Id. at 59).

        Dr. Daniels diagnosed Kreszowski with an adjustment disorder, indicated he was not cleared

to return to work, and provided a certification for his medical leave. (Id.). She also proposed a

treatment plan and recommended Kreszowski take certain medications as part of his treatment.

(Id.). Kreszowski ultimately refused to take the medications or to participate in Dr. Daniels’

recommended treatment plan, believing she was not objective and tended to believe FCA’s

explanations over his own. (Id. at 59-60). Dr. Daniels eventually terminated the doctor/patient

relationship in April 2018. (Id.; Doc. No. 49-16 at 25).

        Kreszowski filed a second charge against FCA with the OCRC in November 2017, alleging

FCA was retaliating against him for filing his previous OCRC charge by prohibiting him from

returning to work following the lay-off, requiring him to undergo a second fitness-for-duty exam,

and placing him on paid leave. (Doc. No. 49-13). Kreszowski initiated this litigation shortly before

he filed the second charge against FCA. He formally withdrew that charge on January 30, 2018, in

order to pursue the allegations under the charge in litigation. (Doc. No. 49-14). After obtaining

leave, he subsequently filed his First Supplemental Complaint to add facts and claims related to the

second OCRC charge. (Doc. No. 23).

                                          III.    STANDARD

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.


                                                  12
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 13 of 20. PageID #: 1030



Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

                                            IV.     ANALYSIS

        Kreszowski asserts claims under the Americans with Disabilities Act and Ohio Revised Code

§ 4112.02, alleging both Defendants discriminated against him on the basis of a perceived disability

and that FCA retaliated against him after he filed his first OCRC charge.3 Both Defendants argue

there is no genuine dispute of material fact as to any of Kreszowski’s claims and, therefore, they are

entitled to judgment as a matter of law.

        A.      DISABILITY DISCRIMINATION

        Kreszowski contends the Defendants violated the ADA when they required him to take

personal leaves of absence from work, refused to permit him to return to work, and failed to file

grievances or otherwise advocate for him, because they perceived him as disabled. An employee

may be “regarded as having a disability if an employer ascribes to that individual an inability to

perform the functions of a job because of a medical condition when, in fact, the individual is

perfectly able to meet the job’s duties.” Ross v. Campbell Soup Co., 237 F.3d 701, 706 (6th Cir. 2001).

        Kreszowski first must put forward a prima facie case of disability discrimination by showing:

Defendants (a) “treated him as having an impairment that substantially limits one or more of his

major life activities”; (b) he was otherwise qualified for his position; and (c) FCA took adverse




3
   As the parties note, federal caselaw interpreting federal employment discrimination statutes
applies to employment discrimination claims under Ohio law. See, e.g., Majewski v. Automatic Data
Processing, Inc., 274 F.3d 1106, 1115 (6th Cir. 2001); Brenneman v. MedCentral Health Sys., 366 F.3d 412,
418 (6th Cir. 2004); Muir v. Chrysler LLC, 563 F. Supp. 2d 783, 788 (N.D. Ohio 2008) (citing City of
Columbus Civil Serv. Comm’n v. McGlone, 697 N.E.2d 204 (Ohio 1998)).



                                                    13
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 14 of 20. PageID #: 1031



employment actions, and the Union failed to adequately represent him, because each of them

regarded him as disabled. Sullivan v. River Valley Sch. Dist., 197 F.3d 804, 810 (6th Cir. 1999).

        If Kreszowski establishes a prima facie case, the burden of production shifts to the

Defendants to provide a legitimate, nondiscriminatory reason for their actions. Id. at 813. If they do

so, Kreszowski must show “the reason was pretextual and that discrimination against his [perceived]

disability was the real motivation” for Defendants’ actions. Id. Kreszowski could do so by showing

“the reasons (1) have no basis in fact; (2) did not actually motivate the action; or (3) were insufficient

to warrant the action.” Hostettler v. Coll. of Wooster, 895 F.3d 844, 858 (6th Cir. 2018) (citations and

internal quotation marks omitted). Ultimately, Kreszowski “must produce ‘sufficient evidence from

which a jury could reasonably reject’” Defendants’ explanation for their conduct. Brown v. Kelsey-

Hayes Co., 814 F. App’x 72, 80 (6th Cir. 2020) (quoting Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th

Cir. 2009)).

        1.      FCA

        To satisfy his initial burden, Kreszowski argues that though he was qualified for his position,

FCA regarded him as disabled and took adverse actions against him in the fall of 2016 when they

kept him off work, required him to undergo a fitness-for-duty exam without justification, and failed

to give him overtime pay or make contributions to his 401(k) during his forced leave of absence.

(Doc. No. 58 at 18-20).

        FCA contends Kreszowski cannot show FCA regarded him as disabled because

Kreszowski’s comments and behaviors raised justifiable concerns about his ability to perform his job

duties. FCA also argues Kreszowski was not qualified for his position because Dr. Knowles did not

clear him to return to work until November 29, 2016. Finally, FCA asserts Kreszowski cannot

establish an adverse employment action because FCA was permitted to require him to undergo the

fitness-for-duty examination.


                                                    14
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 15 of 20. PageID #: 1032



        Kreszowski can establish the last two portions of his prima facie case. The second element

considers whether Kreszowski was otherwise qualified – that is, whether he could be capable of

performing his job duties outside of the issue in dispute between the parties. FCA has not identified

evidence to suggest there was a reason (other than his comments and behaviors and the resulting

exam requirement) which disqualified Kreszowski from performing his job functions.

        Kreszowski also identifies an adverse employment action. FCA has not presented evidence

to dispute Kreszowski’s claim that he was compensated differently while on leave. See 42 U.S.C. §

12112(a) (“No covered entity shall discriminate against a qualified individual on the basis of

disability in regard to . . . employee compensation . . . and other terms, conditions, and privileges of

employment.”).

        Kreszowski’s discrimination claims fall short, however, because he has not established FCA

treated him as having an impairment that substantially limited one or more major life activities. An

employer’s need “to be able to determine the cause of an employee’s aberrant behavior . . . is not

enough to suggest that the employee is regarded as mentally disabled.” Sullivan, 197 F.3d at 810; see

also Mitchell v. United States Postal Serv., 738 F. App’x 838, 845 (6th Cir. 2018) (“[A]n employer’s

concern about workplace safety is a legitimate, nondiscriminatory reason for requesting a medical

examination consistent with a business necessity.”).

        An employer may require an employee to undergo an examination by a medical professional

if the examination is “‘job-related and consistent with business necessity,’” and there is “significant

evidence that could cause a reasonable person to inquire as to whether [the] employee is still capable

of performing his job.” Sullivan, 197 F.3d at 811 (quoting 42 U.S.C. § 12112(d)(4)(A)). The Sixth

Circuit has identified three types of circumstances which show the employer’s request is necessary

and job-related: “(1) the employee requests an accommodation; (2) the employee’s ability to perform

the essential functions of the job is impaired; or (3) the employee poses a direct threat to himself or


                                                    15
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 16 of 20. PageID #: 1033



others.” Denman v. Davey Tree Expert Co., 266 F. App’x 377, 379 (6th Cir. 2007).

         Kreszowski acknowledges he: (a) indicated he thought his health and safety were being

compromised at FCA, and that Sukalo was dangerous; (b) was concerned about whether he would

be safe working under Banks’ supervision in the future, because she had disciplined him and not

Sukalo; (c) asked for permission to take off the remainder of his October 10 shift, and later October

11 and 12, because he felt “a little threatened” by what he viewed as “hostile and retaliatory

circumstances”; (d) believed Sukalo, Kurth, and Banks coordinated to discipline him for the October

6 incident and that there was a “strong likelihood” they would engage in similar behavior in the

future; (e) stated he may not take otherwise-appropriate actions (like shutting down the line again)

because he was afraid of being disciplined again and that the situation might result in harm to

himself or a coworker. (Doc. No. 49 at 20, 21, 23-26, and 28). These admissions constitute

“‘significant evidence that could cause a reasonable person to inquire as to whether an employee is

still capable of performing his job.’” Denman, 266 F. App’x at 380 (quoting Sullivan, 197 F.3d at

811)).

         There is “no need to address the question of pretext” where the plaintiff has not established

a prima facie case. Gantt v. Wilson Sporting Goods Co., 143 F.3d 1042, 1048 (6th Cir. 1998). Even if I

assume Kreszowski could establish a prima facie case, he is unable to demonstrate that FCA’s

proffered reason is a pretext for discrimination.

         FCA asserts it placed Kreszowski on leave because of Dr. Knowles requested time to

perform a more comprehensive evaluation before making a recommendation as to whether he

would clear Kreszowski to return to work.4 (See Doc. No. 53-3 at 1). Kreszowski contends Dr.

Knowles’ request did not actually motivate FCA’s decision because the fitness-for-duty examination



4
   Kreszowski himself had requested leave from October 10 through October 24, 2016, the period
of time within which he first met with Dr. Knowles. (Doc. No. 49 at 28).

                                                    16
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 17 of 20. PageID #: 1034



was not consistent with business necessity and because FCA suggested Kreszowski utilize EAP

services rather than address his safety concerns. (Doc. No. 58 at 20-21).

          I already have rejected Kreszowski’s first argument. The record evidence plainly establishes

FCA was legally permitted to require Kreszowski to undergo a fitness-for-duty examination before

returning to work. His second argument fares no better. When viewed against the significant

evidence supporting FCA’s exam directive and subsequent imposition of leave, the fact that it was

suggested that Kreszowski contact an EAP representative falls far short of demonstrating that “the

sheer weight of the circumstantial evidence of discrimination makes it ‘more likely than not’ that the

employer’s explanation is a pretext, or coverup.” Manzer v. Diamond Shamrock Chemicals Co., 29 F.3d

1078, 1084 (6th Cir. 1994).

          I conclude FCA is entitled to summary judgment on Kreszowski’s discrimination claims.

          2.     The Union

          Kreszowski asserts the Union perceived him as disabled when it did not object to FCA’s

decision to require a fitness-for-duty exam and by failing to file a grievance regarding FCA’s failure

to pay him overtime pay or make 401(k) contributions during his leave of absence. (Doc. No. 59 at

17-19).

          The Union argues it did not perceive Kreszowski as disabled and did not challenge FCA’s

examination requirement because “Kreszowski’s own words referencing his detrimental emotional

state, his requests for more time off, and his concerns about not being able to work safely created an

issue about whether Kreszowski could perform the essential functions of the job, which could only

be resolved through a fitness for duty exam.” (Doc. No. 60 at 2).

          As I concluded above, FCA was legally permitted to require Kreszowski to undergo the

fitness-for-duty exam. Kreszowski contends Epley’s comment that Kreszowski needed to “get

better and follow the doctor’s instructions” is proof that the Union did not object to this


                                                   17
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 18 of 20. PageID #: 1035



requirement because it regarded him as disabled. (Doc. No. 59 at 18). This argument is not

persuasive, as the “perception that health problems are adversely affecting an employee’s job

performance is not tantamount to regarding that employee as disabled.” Sullivan, 197 F.3d at 810.

        Kreszowski does not identify any other evidence which might create a genuine dispute of

material fact as to whether the Union regarded him as disabled. Therefore, he cannot establish a

prima facie case. I conclude the Union is entitled to summary judgment on Kreszowski’s

discrimination claims.

        B.      RETALIATION

        Kreszowski also claims FCA retaliated against him for filing his October 2016 Charge of

Discrimination with the OCRC. Kreszowski, for this claim, “must show: ‘(1) that he engaged in

protected activity; (2) that he suffered adverse employment action; and (3) that a causal connection

existed between the protected activity and the adverse action.’” Sullivan, 197 F.3d at 814

(quoting Penny v. United Parcel Serv., 128 F.3d 408, 417 (6th Cir. 1997)).

        Kreszowski claims Richie retaliated against him by requiring him to undergo a second

fitness-for-duty examination before he would be permitted to return from the facility-wide lay-off

and that he also suffered an adverse employment action when he was placed on medical leave at a

reduced percentage of his normal earnings. (Doc. No. 58 at 21-22). The parties disagree regarding

whether Richie knew about Kreszowski’s OCRC charge and whether the second fitness-for-duty

exam and the Sickness and Accident pay constitute adverse employment actions. I need not resolve

those disputes, however, because Kreszowski cannot establish a causal connection between his

protected activity and the purported adverse actions.

        Kreszowski first suggests there is a causal connection between the filing of his first OCRC

charge against FCA in October 2016 and Richie’s imposition of the fitness-for-duty exam

requirement in October 2017 based upon “the timing of the two events.” (Id. at 23 (citation and


                                                    18
       Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 19 of 20. PageID #: 1036



quotation marks omitted)). Kreszowski implicitly concedes this argument is on shaky ground, (id.),

as courts “have rarely found a retaliatory motive based only on temporal proximity.” Vereecke v.

Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010) (noting the consistent requirement that

plaintiff offer additional evidence). In Vereecke, the Sixth Circuit referred to the passage of a shorter

period of time (eight months) as proof of “little more than coincidence.” Id.

         Kreszowski then seeks to tie the two events together by noting he was kept off work after

discussing his charge with Richie and through reference to the fact he was “continually complaining

about the discrimination and retaliation he suffered.” (Doc. No. 58 at 23). As to his first point,

Kreszowski does not identify any case law which would permit him to reset the clock in this

manner, particularly in light of the fact he also argues FCA already had knowledge of his OCRC

charge because Brown knew he had filed it and she participated in the meeting with Riche. (Id. at

21).

         Moreover, Kreszowski’s intervening complaints do not create an inference of retaliation.

While the record is clear that Kreszowski raised frequent concerns about retaliation, the alleged

retaliation – by his own characterization – arose from Kreszowski’s complaints about unsafe work

practices and what he viewed as FCA’s subsequent failure to take his complaints seriously. (See, e.g.,

Doc. No. 49 at 36-37, 42-47). “The ADA is not . . . a catchall statute creating a cause of action for

any workplace retaliation, but protects individuals only from retaliation for engaging in, or aiding

another who engages in, activity covered by the ADA.” Rorrer v. City of Stow, 743 F.3d 1025, 1046

(6th Cir. 2014) (citing 42 U.S.C. § 12203(a)); see also id. (“‘Protected activity typically refers to action

taken to protest or oppose a statutorily prohibited discrimination.’” (quoting Goonan v. Fed. Reserve

Bank of New York, 916 F. Supp. 2d 470, 484-85 (S.D.N.Y. 2013) (further citation omitted))). While

the ADA prohibits an employer from taking adverse actions in response to an employee’s charge of

discrimination, it does not apply to Kreszowski’s safety-related complaints or FCA’s acts or


                                                     19
    Case: 3:17-cv-02371-JJH Doc #: 65 Filed: 07/27/21 20 of 20. PageID #: 1037



omissions in response to his complaints about safety. Therefore, he cannot use those unprotected

actions to create a causal connection between his first OCRC charge and the second fitness-for-duty

exam.

        Kreszowski does not point to any evidence that he complained to FCA about alleged

discrimination regarding a perceived disability or about retaliation for his OCRC charge in the nearly

12 full months between the date he filed his first OCRC charge and his meeting with Richie. Even

when viewed in the light most favorable to Kreszowski, the record evidence does not support an

inference of a causal connection between his 2016 OCRC charge and FCA’s decision to require him

to undergo a second fitness-for-duty examination or his subsequent placement on medical leave.

Kreszowski fails to show a jury reasonably could find in his favor on his retaliation claims and,

therefore, FCA is entitled to summary judgment.

                                        V.      CONCLUSION

        I conclude a reasonable jury could not find in Kreszowski’s favor on either his

discrimination or his retaliation claims. Therefore, and for the reasons stated above, I grant the

motions of the Union, (Doc. No. 50), and FCA, (Doc. No. 54), for summary judgment.

        So Ordered.


                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  20
